DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 4/9/2021:
Claims 1 and 3-13 are pending in the current application.
The previous rejections are overcome in light of the amendment.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment was approved by Applicant’s representative by telephone on 4/9/2021.

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    678
    media_image3.png
    Greyscale

Allowable Subject Matter
4.	Claims 1 and 3-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1 and 3-13.
	Independent Claim 1 recites a secondary battery having a specifically claimed electrode lead configuration wherein the lead has an outer protrusion extending outside of the battery case and an inner connection part inside the case having an insulation film and having notch parts with thinner thickness than other parts of the connection part, the notch parts being spaced from one another and having different thicknesses, each notch part including an indentation extending as a groove into a thickness of the connection part in specific directions, the inner connection part further comprising tab bonding and non-bonding areas facing one another across the first and second notch parts.  Previously cited Ahn US PG Publication 2017/0110711 discloses a similar configuration but not the same as claimed, and as Applicant correctly and convincingly points out in the response filed 1/19/2021, the instant invention shows criticality in the thicknesses of the notch parts (rendering the claims non-obvious over just Ahn, with respect to this and other claimed features), and there is no prior art to modify Ahn to arrive at the claimed invention.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 3-13 depend on Claim 1, they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729